Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-11 are pending in this Office Action.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1, 6,9,10 and 11 are rejected under 35 U.S.C 103 as being patentable over Ralph Aeschimann (NPL Doc. “Ground or Obstacles? Detecting Clear Paths in Vehicle Navigation”, May 26-30, 2015, 2015 IEEE International Conference on Robotics and Automation (ICRA) Washington State Convention Center Seattle, Washington, Pages 3927-3933) in view of AVIDAN et al.  (USPUB 20190205667).

As per claim 1,  Ralph Aeschimann  teaches second sensor data output from a second sensor and used to determine an orientation of the device (Page 3928, Col. 1 – Fig. 2  Sensors  Stereo vision and laser range finder  for detecting the direction of  the vehicle  taught within Page 3928, Col. 1 – lines 8-30) : determines a tilt of a plane in a sensing direction of the third sensor with respect to the orientation based on the at least one of the first sensor data and the second sensor data obtained ( Fig. 2 showing the detection of tilt by sensors in front of the vehicle and the plane tilt taught within Page 3930 , Col. 1 – “…the minimal distance Dmin between a filtered obstacle and the origin of the laser range finder is limited by the parameters αmax (the allowed tilting angle of the estimated ground plane) and dΣmax (the maximal fourth ground plane parameter). The relation between these parameters is expressed; …”) ,determines, in accordance with the tilt, a processing target area of third sensor data output from the third sensor and used for object detection processing in the sensing direction ( Page 3928, Col. 2- A. DEM and Ground Points and Page 3929, Col.1 – lines 1-5 and Fig. 3) ; and executes the object detection processing using the processing target area determined, of the third sensor data ( Target area for obstacle detection shown within Page 3929, Col. 1 – Fig. 3 and Page 3930 , Col. 1 – C. Laser Points Filtering and  lines 22-35).  
Ralph Aeschimann  does not explicitly teach An information processing device, comprising: a processor, wherein the processor: obtains at least one of first sensor data output from a first sensor and used to determine an ambient environment of a device in which a third sensor is placed,
However, within analogous art, AVIDAN et al. teaches An information processing device, comprising: a processor (processor taught within Paragraphs [0005-0006] and [0041]), wherein the processor: obtains at least one of first sensor data output from a first sensor and used to determine an ambient environment of a device in which a third sensor is placed (Multiple sensors taught within Paragraph [0081]),
	One of ordinary skill in the art would have been motivated to combine the teaching of AVIDAN et al.  within the modified teaching of the Ground or Obstacles? Detecting Clear Paths in Vehicle Navigation  mentioned by Ralph Aeschimann   because the  Method, apparatus, and system for generating synthetic image data for machine learning mentioned by AVIDAN et al.  provides a system and method for implementing labeling of synthetic image data with at least one label representing the at least one action within image processing within machine learning. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method, apparatus, and system for generating synthetic image data for machine learning mentioned by AVIDAN et al.  within the modified teaching of the Ground or Obstacles? Detecting Clear Paths in Vehicle Navigation  mentioned by Ralph Aeschimann for implementation of a method and system for labeling of 

As per claim 6, Combination of Ralph Aeschimann and AVIDAN et al. teach claim 1, 
Within analogous art, AVIDAN et al. teaches wherein the object detection processing is executed by inputting the processing target area into one or more trained models (Paragraphs [0037-0038]).

As per claim 9, Combination of Ralph Aeschimann and AVIDAN et al. teach claim 1,
 Ralph Aeschimann wherein the processor determines the processing target area by shifting the processing target area in accordance with the tilt (Page 3929, Col. 1 – Fig.3 and B. Ground Plane Coefficients).  

As per claim 10, Ralph Aeschimann  teaches second sensor data output from a second sensor and used to determine an orientation of the device (Page 3928, Col. 1 – Fig. 2  Sensors  Stereo vision and laser range finder  for detecting the direction of  the vehicle  taught within Page 3928, Col. 1 – lines 8-30) : d determining a tilt of a plane in a sensing direction of the third sensor with respect to the orientation based on the at least one of the first sensor data and the second sensor data obtained ( Fig. 2 showing the detection of tilt by sensors in front of the vehicle and the plane tilt taught within Page 3930 , Col. 1 – “…the minimal distance Dmin between a filtered obstacle and the origin of the laser range finder is limited by the parameters αmax (the allowed tilting angle of the estimated ground plane) and dΣmax (the maximal fourth ground plane parameter). The relation between these parameters is expressed; …”) , determining a processing target area of third sensor data output from the third sensor and used for object detection processing in the sensing direction in accordance with the tilt ( Page 3928, Col. 2- A. DEM and Ground Points and Page 3929, Col.1 – lines 1-5 and Fig. 3) ; executing the object detection processing using the processing target area determined, of the third sensor data ( Target area for obstacle detection shown within Page 3929, Col. 1 – Fig. 3 and Page 3930 , Col. 1 – C. Laser Points Filtering and  lines 22-35).  
Ralph Aeschimann does not explicitly teach A non-transitory computer-readable recording medium having recorded thereon a computer program, which when executed by a computer, causes the computer to execute a method including: obtaining at least one of first sensor data output from a first sensor and used to determine an ambient environment of a device in which a third sensor is placed,
However, within analogous art,AVIDAN et al. teaches A non-transitory computer-readable recording medium having recorded thereon a computer program (Paragraphs [0005] and [0120]) , which when executed by a computer ( Paragraphs [0077-0078]) , causes the computer to execute ( Paragraph [0079]) a method including: obtaining at least one of first sensor data output from a first sensor and used to determine an ambient environment of a device in which a third sensor is placed ( multiple sensors taught within Paragraph [0081]) ,
	One of ordinary skill in the art would have been motivated to combine the teaching of AVIDAN et al.  within the modified teaching of the Ground or Obstacles? Detecting Clear Paths in Vehicle Navigation  mentioned by Ralph Aeschimann   because the  Method, apparatus, and system for generating synthetic image data for machine learning mentioned by AVIDAN et al.  provides a system and method for implementing labeling of synthetic image data with at least one label representing the at least one action within image processing within machine learning. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method, apparatus, and system for generating synthetic image data for machine learning mentioned by AVIDAN et al.  within the modified teaching of the Ground or Obstacles? Detecting Clear Paths in Vehicle Navigation  mentioned by Ralph Aeschimann for implementation of a method and system for labeling of synthetic image data with at least one label representing the at least one action within image processing within machine learning.

As per claim 11,
The limitations mentioned within claim 11 is similar to the limitation within claim 1, therefore the prior art mentioned within claim 1 teaches the limitations within claim 11. 

2.	Claims 7 and 8   are rejected under 35 U.S.C 103 as being patentable over Ralph Aeschimann (NPL Doc. “Ground or Obstacles? Detecting Clear Paths in Vehicle Navigation”, May 26-30, 2015, 2015 IEEE International Conference on Robotics and Automation (ICRA) Washington State Convention Center Seattle, Washington, Pages 3927-3933) in view of AVIDAN et al.  (USPUB 20190205667) in further view of Jones et al.   (USPUB 20190213438).

As per claim 7, Combination of Ralph Aeschimann and AVIDAN et al. teach claim 6,
Within analogous art, Jones et al. teaches wherein the one or more trained models are a plurality of trained models ( FIG. 9 ,10 and 16 shows multi-layer models and various models within neural network teaches within Paragraphs [0194] and [0204]) ) , and the processor selects one of the plurality of trained models in accordance with the tilt ( Paragraph [0204]- “… neural network techniques can be implemented using images of various models of mobile cleaning robots to invoke training algorithms for automatically learning to identify the robots and their orientation angles.  Such neural networks typically employ a number of layers….”), and inputs the processing target area into the one selected (Paragraphs [0072] and [0168]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Jones et al. within the combined modified teaching of the Ground or Obstacles? Detecting Clear Paths in Vehicle Navigation  mentioned by Ralph Aeschimann  and  the   Method, apparatus, and system for generating synthetic image data for machine learning mentioned by AVIDAN et al. because the Mobile Cleaning Robot Artificial Intelligence for Situational Awareness mentioned by Jones et al.  provides a system and method for implementing situational awareness with artificial intelligence for autonomous navigation (Paragraphs [0001-0002]).
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Mobile Cleaning Robot Artificial Intelligence for Situational Awareness mentioned by Jones et al. within the combined modified teaching of the Ground or Obstacles? Detecting Clear Paths in Vehicle Navigation mentioned by Ralph Aeschimann and the   Method, apparatus, and system for generating synthetic image data for machine learning mentioned by AVIDAN et al. for implementation of a system and method for situational awareness with artificial intelligence for autonomous navigation (Paragraphs [0001-0002]).

As per claim 8, Combination of Ralph Aeschimann and AVIDAN et al. teach claim 6,
Within analogous art, Jones et al. teaches wherein each of the trained models is a multilayer neural network and the processor: obtains a distance from the device to a starting point of the tilt (Paragraphs [0167-0168]-“… The training images include images of the mobile cleaning robot 102 taken from various distances relative to the mobile cleaning robot 102, various viewing angles relative to the mobile cleaning robot 102, and under various lighting conditions.  This allows the trained neural network to be able to recognize the mobile cleaning robot 102…”); and determines the processing target area for a layer of the trained model according to the distance (Paragraph [0204] - “…a first neural network may be developed that is capable of identifying an object (e.g., a chair or a robot), and a second neural network may be developed that is capable of determining the angle of orientation of the object.  When training the second neural network for recognizing the angle…” And Paragraph [0207]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Jones et al. within the combined modified teaching of the Ground or Obstacles? Detecting Clear Paths in Vehicle Navigation  mentioned by Ralph Aeschimann  and  the   Method, apparatus, and system for generating synthetic image data for machine learning mentioned by AVIDAN et al. because the Mobile Cleaning Robot Artificial Intelligence for Situational Awareness mentioned by Jones et al.  provides a system and method for implementing situational awareness with artificial intelligence for autonomous navigation (Paragraphs [0001-0002]).
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Mobile Cleaning Robot Artificial Intelligence for Situational Awareness mentioned by Jones et al. within the combined modified teaching of the Ground or Obstacles? Detecting Clear Paths in Vehicle Navigation mentioned by Ralph Aeschimann and the   Method, apparatus, and system for generating synthetic image data for machine learning mentioned by AVIDAN et al. for implementation of a system and method for situational awareness with artificial intelligence for autonomous navigation (Paragraphs [0001-0002]).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 
Examiner’s Notes

3.	The Examiner acknowledges the following prior arts below as pertinent to the current applications claim limitations and inventive concept, although the following prior arts shown below were not relied upon to address the limitations within the claim, they are analogous art mentioning the inventive concept key points on (multiple sensor for detecting object, multi-layer neural network, tilt of plane within autonomous vehicle, image processing etc.).

1)	YI et al. (USPUB 20160328619)
2)	PARK et al. (USPUB 20180082589)
3)	 CORCORAN (USPUB 20180330526)
4)	 KWANT et al. (USPUB 20190188538)
5) 	CHAE et al. (USPUB 20190291642)
6) 	SHESTAK et al. (USPUB 20190294934)

7)	Zoltan Rozsa ( NPL Doc : "Obstacle Prediction for Automated Guided Vehicles Based on Point Clouds Measured by a Tilted LIDAR Sensor,"06 February 2018,IEEE TRANSACTIONS ON INTELLIGENT TRANSPORTATION SYSTEMS, VOL. 19, NO. 8, AUGUST 2018,Pages 2708-2716).

8)	R. MANDUCHI (NPL Doc :"Obstacle Detection and Terrain Classification for Autonomous Off-Road Navigation",January 2005,Autonomous Robots 18, 81–102, 2005,Pages 82-96).



9) 	Gustavo Gil (NPL Doc :"Is stereo vision a suitable remote sensing approach for motorcycle safety? An analysis of LIDAR, RADAR, and machine vision technologies subjected to the dynamics of a tilting vehicle",April 16-19, 2018,Proceedings of 7th Transport Research Arena TRA 2018, April 16-19, 2018, Vienna, Austria,Pages 4-8).


Allowable Subject Matter

4.          Claims 2, 3, 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 2, prior art of record does not teach or suggest the limitation mentioned within claim 2: “…determines a part of the third sensor data as the processing target area, if the tilt is within a predetermined range, determines a part wider than the part of the third sensor data as the processing target area, if the tilt is out of the predetermined range, and makes a processing cycle of the object detection processing longer in a case where the tilt is out of the predetermined range than in a case where the tilt is within the predetermined range.”

As to claim 3, The following claim depends on objected allowable claim 2, therefore the following claim 3 is considered objected as objected allowable claim.

As to claim 4, The following claim depends on objected allowable claim 2, therefore the following claim 4 is considered objected as objected allowable claim.

As to claim 5, The following claim depends on objected allowable claim 2, therefore the following claim 5 is considered objected as objected allowable claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637